JOURNAL ENTRY AND OPINION
{¶ 1} Sua sponte, this appeal is dismissed for lack of a final appealable order under R.C. 2505.02. The child support order within the judgment entry does not make an order concerning provision of the children's health care needs, as required by R.C. 3105.21(C), R.C.3109.05(A), and R.C. 3119.30. Where a judgment entry is required to include child support provisions, the order is not final unless all such issues are resolved.1 The judgment entry includes an order requiring the parties to complete and return health insurance investigation forms, but the issue was not finally resolved in the judgment entry or in subsequent proceedings.
 {¶ 2} If the parties obtain an order complying with R.C. 3119.30, the appellant may move for reinstatement of this appeal within 30 days of this entry.
Appeal dismissed.
It is ordered that appellee shall recover of appellant costs herein taxed.
The court finds that there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cuyahoga County Common Pleas Court, Domestic Relations Division, to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
MICHAEL J. CORRIGAN, P.J., and ANN DYKE, J., concur.
1 Fisher v. Fisher, Franklin App. No. 01-AP-1041, 2002-Ohio-3086, ¶ 22-23; Nwabara v. Willacy (June 13, 1996), Cuyahoga App. No. 69786.